                                                                 DARREN T. BRENNER, ESQ.
                                                            1    Nevada Bar No. 8386
                                                                 WILLIAM S. HABDAS, ESQ.
                                                            2    Nevada Bar No. 13138
                                                                 AKERMAN LLP
                                                            3    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            4    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            5    Email: darren.brenner@akerman.com
                                                                 Email: william.habdas@akerman.com
                                                            6
                                                                 Attorneys for Bank of America, N.A.
                                                            7

                                                            8
                                                                                                 UNITED STATES DISTRICT COURT
                                                            9
                                                                                                         DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.                                   Case No. 3:16-cv-00135-MMD-CBC
                      LAS VEGAS, NEVADA 89134




                                                            12                                    Plaintiff,             STIPULATION AND ORDER OF FINAL
AKERMAN LLP




                                                                                                                         JUDGMENT AND QUIET TITLE
                                                            13   vs.
                                                            14   NORTH TRUCKEE TOWNHOMES
                                                                 HOMEOWNERS ASSOCIATION; and E.
                                                            15   ALAN TIRAS,
                                                            16                                    Defendants.
                                                            17

                                                            18         Plaintiff Bank of America, N.A. (BANA) and defendant North Truckee Townhomes

                                                            19   Homeowners Association (North Truckee), through their counsel of record, stipulate as follows:

                                                            20         1.         This matter relates to real property located 3168 North Truckee Lane, Sparks, Nevada

                                                            21   89434, APN 036-520-19 (the Property). The Property is more specifically described as:

                                                            22            PARCEL 1:
                                                                          Lot 19 in Block D of North Truckee Townhomes, a Townhouse Development, according to
                                                            23            the map thereof, filed in the office of the County Recorder of the County of Washoe County,
                                                                          State of Nevada, on October 29, 1984.
                                                            24
                                                                          PARCEL 2:
                                                            25            The rights and easements contained in the Declaration of Covenants, Conditions and
                                                                          Restrictions for North Truckee Townhomes, a Townhouse Development, filed in the office of
                                                            26            the County Recorder of Washoe County, State of Nevada, on October 30, 1984, as Document
                                                                          No. 959516.
                                                            27

                                                            28

                                                                 APN 036-520-19                                 1
                                                            1          2.         BANA is the beneficiary of record of a Deed of Trust that encumbers the Property and

                                                            2    was recorded on November 20, 2009, as Document Number 3823205, in the Official Records of

                                                            3    Washoe County, Nevada (the Deed of Trust).

                                                            4          3.         On December 14, 2011, North Truckee recorded a Foreclosure Deed as Document

                                                            5    Number 4066617 in the Official Records of Washoe County, Nevada (the HOA Foreclosure Deed),

                                                            6    reflecting that North Truckee purchased the Property at North Truckee's foreclosure sale of the

                                                            7    Property conducted on December 5, 2011 (the HOA Sale). North Truckee has not transferred its

                                                            8    interest in the Property and is still the title holder of record.
                                                            9          4.         On March 8, 2016 BANA initiated a quiet title action against North Truckee and E.
                                                            10   Alan Tiras in the United States District Court, District of Nevada, Case No. 3:16-cv-00135 (the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Quiet Title Action).
                      LAS VEGAS, NEVADA 89134




                                                            12         5.         BANA and North Truckee have entered a confidential settlement agreement in which
AKERMAN LLP




                                                            13   they have settled all claims between them in this case.
                                                            14         6.         Among other things, North Truckee has transferred any and all interest it acquired as a
                                                            15   result of the HOA Sale and HOA Foreclosure Deed to BANA, as reflected by the quit-claim deed
                                                            16   attached hereto as Exhibit A.
                                                            17   …
                                                            18   …

                                                            19   …

                                                            20   …

                                                            21   …

                                                            22   …

                                                            23   …

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28   …

                                                                 APN 036-520-19                                  2
                                                            1          7.         Among other things, the parties agree title to the Property is quieted in BANA's favor.

                                                            2    North Truckee disclaims all right, title, or interest in the Property as a result of the HOA Sale and

                                                            3    HOA Foreclosure Deed.

                                                            4        8. The title to the real property located 3168 North Truckee Lane, Sparks, Nevada 89434, APN

                                                            5             036-520-19 (the Property) is quieted in favor of BANA.

                                                            6        9. All claims in this case are dismissed with prejudice, each side to bear its own attorney fees

                                                            7             and costs.

                                                            8
                                                            9    Dated this 4th day of March, 2019.                    Dated this 4th day of March, 2019.
                                                            10   AKERMAN LLP                                           TYSON & MENDES, LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 /s/ William S. Habdas                                 /s/ Thomas E. McGrath
                      LAS VEGAS, NEVADA 89134




                                                            12   DARREN T. BRENNER, ESQ.                               THOMAS E. MCGRATH, ESQ.
AKERMAN LLP




                                                                 Nevada Bar No. 8386                                   Nevada Bar No. 7086
                                                            13   WILLIAM S. HABDAS, ESQ.                               3960 Howard Hughes Parkway, Suite 600
                                                                 Nevada Bar No. 13138
                                                            14   1635 Village Center Circle, Suite 200                 Las Vegas, NV 89169
                                                                 Las Vegas, NV 89134                                   Attorneys for defendant North Truckee
                                                            15   Attorneys for plaintiff Bank of America, N.A.         Townhomes Homeowners Association
                                                            16

                                                            17

                                                            18                     IT IS SO ORDERED.

                                                            19

                                                            20                                            _____________________________________________
                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                                            21

                                                            22                                                    March 4, 2019
                                                                                                          DATED: _________________________________
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 APN 036-520-19                                 3
